Exhibit 10.03

 

Form of Performance Award Agreement for Other NEOs

 

This Performance Award Agreement (the “Agreement”), dated effective February 2,
2005, is by and between Valero Energy Corporation, a Delaware corporation
(“Valero”), and                , a participant (the “Participant”) in Valero’s
2001 Executive Stock Incentive Plan, a plan approved by the Board of Directors
of Valero (the “Board”) on March 15, 2001, and approved by Valero’s stockholders
on May 10, 2001 (as may be amended, the “Plan”), pursuant to and subject to the
provisions of the Plan.

 

1.                                      Grant of Performance Shares.  Valero
hereby grants to Participant         Performance Shares pursuant to Section 6(d)
of the Plan.  The Performance Shares represent rights to receive shares of
Common Stock of Valero, subject to the terms and conditions of this Agreement
and the Plan.

 

2.                                      Performance Period.  Except as provided
below with respect to a Change of Control (as defined in the Plan), the
“Performance Period” for any Performance Shares eligible to vest on any given
Normal Vesting Date (as defined below) shall be the three calendar years ending
on the December 31 immediately preceding the Normal Vesting Date.

 

3.                                      Vesting and Delivery of Shares.

 

A.                 Vesting.  The Performance Shares granted hereunder shall vest
over a period of three years in equal, one-third increments with the first
increment vesting on the date of the regularly scheduled meeting of the Board’s
Compensation Committee (“Meeting Date”) in January 2006, and the second and
third increments vesting on the Committee’s Meeting Dates in January 2007 and
January 2008, respectively (each of these three vesting dates is referred to as
a “Normal Vesting Date”), such vesting being subject to verification of
attainment of the Performance Objectives described in Paragraph 4 by the
Compensation Committee.  If the Committee is unable to meet in January of a
given year, then the Normal Vesting Date for that year will be the date not
later than March 31 of that year as selected by the Compensation Committee.

 

B.                 Rights.  Until shares of Common Stock are actually issued to
Participant (or his or her estate) in settlement of the Performance Shares,
neither Participant nor any person claiming by, through or under Participant
shall have any rights as a stockholder of Valero (including, without limitation,
voting rights or any right to receive dividends or other distributions) with
respect to such shares, and Participant’s status with respect to the issuance of
such shares shall be that of a general creditor of Valero.

 

C.                 Distribution.  Any shares of Common Stock to be distributed
under the terms of this Agreement shall be distributed as soon as
administratively practicable after the applicable Normal Vesting Date, but not
later than two-and-one-half months following the end of the year in which the
vesting date for such Common Stock occurred.

 

4.                                      Performance Objectives.

 

A.                 Total Shareholder Return.  Total Shareholder Return (“TSR”)
will be compiled for a peer group of companies (the “Target Group”) for the
Performance Period immediately preceding each Normal Vesting Date.  TSR for each
such company is measured by dividing the sum of (i) the dividends on the common
stock of such company during the Performance Period, assuming dividend
reinvestment, and (ii) the difference between the price of a share of such
company’s common stock at the end and at the beginning of the period
(appropriately adjusted for any stock dividend, stock split, spin-off, merger or
other similar corporate events) by (iii) the price of a share of such company’s
common stock at the beginning of the period.

 

1

--------------------------------------------------------------------------------


 

B.                 Target Group.  The applicable Target Group shall be selected
by the Compensation Committee, acting in its sole discretion, at the beginning
of the calendar year immediately preceding each Normal Vesting Date (or not
later than 90 days after the commencement of such calendar year).  The same
Target Group shall be utilized to determine the number of Performance Shares
vesting under all Performance Award Agreements of Valero having a similar Normal
Vesting Date, but the decision of the Compensation Committee as to the
composition of such Target Group shall be final.

 

C.                 Performance Ranking.  The TSR for the Performance Period for
Valero and each company in the Target Group shall be arranged by rank from best
to worst according to the TSR achieved by each company.  The total number of
companies so ranked shall then be divided into four groups (“Quartiles”).  For
purposes of assigning companies to Quartiles (with the 1st Quartile being the
best and the 4th Quartile being the worst), the total number of companies ranked
(including Valero) shall be divided into four groups as nearly equal in number
as possible.  The number of companies in each group shall be the total number
contained in the Target Group divided by four.  If the total number of companies
is not evenly divisible by four, so that there is a fraction contained in such
quotient, the extra company(ies) represented by such fraction will be included
in one or more Quartiles as follows:

 

Fraction

 

Extra Company(ies)

1/4

 

1st Quartile

 

 

 

1/2

 

1st Quartile
2nd Quartile

 

 

 

3/4

 

1st Quartile
2nd Quartile
3rd Quartile

 

Any performance shares not awarded as shares of Common Stock as a result of a
ranking in the 3rd or 4th Quartile will carry forward for one more Performance
Period; up to 100% of the Performance Shares carried forward may be awarded
based on Valero’s TSR during the next Performance Period, provided, that if any
Performance Shares are carried forward due to a ranking in the 3rd Quartile, no
such shares shall be awarded unless Valero’s TSR in the subsequent period is in
the 2nd or 1st Quartile.

 

D.                      Vesting Percentages.  The number of shares of Common
Stock, if any, that Participant will be entitled to receive in settlement of the
vested Performance Shares will be determined on each Normal Vesting Date and,
subject to the provisions of the Plan and this Agreement, on such Normal Vesting
Date, the following percentage of the vested Performance Shares will be awarded
as shares of Common Stock to the Participant if Valero’s TSR during the
Performance Period falls within the following ranges:

 

Valero TSR Position

 

Percent of vested Performance
Shares to be awarded as
Shares of Common Stock

 

4th Quartile

 

0

%

3rd Quartile

 

50

%

2nd Quartile

 

100

%

1st Quartile

 

150

%

 

If Valero’s TSR is the highest achieved in the 1st Quartile for the Performance
Period, Participant shall be awarded a number of shares of Common Stock equal to
200% of the Performance Shares that vested during the Performance Period.

 

2

--------------------------------------------------------------------------------


 

5.                                      Termination of Employment.

 

A.                 Voluntary Termination and Termination for “Cause”.  Except
for a Change of Control (described below), if Participant’s employment is
voluntarily terminated by the Participant (other than through retirement, death
or disability), or is terminated by Valero for “cause” (as defined pursuant to
the Plan), then (a) those Performance Shares that have not vested or been
forfeited, and for which a Normal Vesting Date occurs on or before the 30th day
following the date of such termination, shall be awarded as shares of Common
Stock on such Normal Vesting Date subject to the attainment of the performance
objectives in accordance with Paragraph 4 hereof, and (b) any such Performance
Shares for which a Normal Vesting Date does not occur within such 30-day period,
or that are not otherwise awarded as shares of Common Stock on a Normal Vesting
Date as a result of the application of Paragraph 4, shall thereupon be
forfeited.

 

B.                 Retirement, Death, Disability, and Involuntary Termination
Other Than for “Cause”.  Except for a Change of Control, if a Participant’s
employment is terminated through retirement, death, or disability, or by Valero
other than for cause (as determined pursuant to the Plan), then (a) those
Performance Shares that have not theretofore vested or been forfeited, and for
which a Normal Vesting Date occurs on or before the 90th day following the date
of such termination, shall be subject to vesting on such Normal Vesting Date in
accordance with Paragraph 4 hereof, and (b) any such Performance Shares for
which such a Normal Vesting Date does not occur within such 90-day period, or
which otherwise do not vest on a Normal Vesting Date as a result of application
of Paragraph 4, shall thereupon be forfeited.

 

6.                                      Change of Control.  If a Change of
Control occurs with respect to Valero, then each Performance Period with respect
to any Performance Shares that have not vested or been forfeited shall be
terminated effective as of the date of such Change of Control (a “Change of
Control Vesting Date”); the TSR for Valero and for each company in the Target
Group shall be determined for each such shortened Performance Period and the
percentage of Performance Shares to be received by the Participant for each such
Performance Period shall be determined in accordance with Paragraph 4 and shall
be distributed as soon as administratively practicable thereafter.  For purposes
of determining the number of Performance Shares to be received as of any Change
of Control Vesting Date, the Target Group as most recently determined by the
Compensation Committee prior to the date of the Change of Control shall be used.

 

7.                                      Plan Incorporated by Reference.  The
Plan is incorporated into this Agreement by this reference and is made a part
hereof for all purposes.  Capitalized terms not otherwise defined in this
Agreement shall have the meaning specified in the Plan.

 

8.                                      Limitation of Rights of Participant. 
With respect to any Performance Shares, the Participant shall not have any
rights that are not expressly conferred by the Plan and this Agreement or any
other Performance Award Agreement between Valero and the Participant.

 

9.                                      No Assignment.  This Agreement and the
Participant’s interest in the Performance Shares granted by this Agreement are
of a personal nature, and, except as expressly permitted under the Plan,
Participant’s rights with respect thereto may not be sold, mortgaged, pledged,
assigned, transferred, conveyed or disposed of in any manner by Participant,
except by an executor or beneficiary pursuant to a will or pursuant to the laws
of descent and distribution.  Any such attempted sale, mortgage, pledge,
assignment, transfer, conveyance or disposition shall be void, and Valero shall
not be bound thereby.

 

3

--------------------------------------------------------------------------------


 

10.                               Successors.  This Agreement shall be binding
upon any successors of Valero and upon the beneficiaries, legatees, heirs,
administrators, executors, legal representatives, successors and permitted
assigns of Participant.

 

 

VALERO ENERGY CORPORATION

 

 

 

By:

 

 

 

 

Keith D. Booke, Executive Vice President


 


 


 


 


 


 


 

 

GREGORY C. KING, Participant

 

4

--------------------------------------------------------------------------------